As filed with the Securities and Exchange Commission on March 1, 2011 Investment Company Act File Number 811-8312 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Daily Income Fund (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: March 31 Date of reporting period: December 31, 2010 Item 1:Schedule of Investments DAILY INCOME FUND MONEY MARKET PORTFOLIO STATEMENT OF NET ASSETS DECEMBER 31, 2010 (UNAUDITED) Face Maturity Interest Value Amount Date Rate (Note 1) Asset Back Commercial Paper (4.84%) (1) $ Chesham Finance LLC 01/06/11 % $ Chesham Finance LLC 01/13/11 Total Asset Back Commercial Paper Commercial Paper (2.60%) $ Societe Generale North America 01/03/11 % $ Societe Generale North America 01/04/11 Total Commercial Paper Eurodollar Certificates of Deposit (7.26%) $ Credit Industrial et Commercial 02/03/11 % $ National Australia Bank 01/07/11 Total Eurodollar Certificates of Deposit Foreign Commercial Paper (3.63%) $ Danske Corporation 01/18/11 % $ Total Foreign Commercial Paper Time Deposit (23.25%) $ BNP Paribas 01/03/11 % $ Citibank, N.A. 01/03/11 Commerzbank A.G. 01/03/11 Credit Agricole CIB 01/03/11 National Bank of Canada 01/03/11 Royal Bank of Canada 01/03/11 Union Bank of Switzerland 01/03/11 Total Time Deposit Variable Rate Demand Instruments (1.31%) (2) $ Burke County, GA Development Authority IDRB (Lichtenberg Holdings II, LLC Project) – Series 2002 LOC JPMorgan Chase Bank, N.A. 01/01/13 % $ Capital One Funding Corporation Floating Rate Option Notes – Series 1997 D LOC JPMorgan Chase Bank, N.A. 07/02/18 Central Michigan Inns, LLC (Pohlcat Inc) – Series 2000A LOC Wachovia Bank, N.A. 04/01/30 Columbus, GA Development Authority RB (Columbus Economic Development Corporation/Bricken Financial Project) – Series 2006 LOC Wachovia Bank, N.A. 02/01/26 Delos, LLC – Series 2007A LOC Banco Santander 03/01/37 Federal Home Loan Mortgage Corporation Class A Certificates – Series M006 10/15/45 Healtheum, LLC – Series 2004 LOC Wells Fargo Bank, N.A. 11/01/29 Kit Carson County, CO Agricultural Development RB (Midwest Farms, LLC) – Series 1997 LOC Wells Fargo Bank, 06/01/27 Lauren Company, LLC – Series 2003 LOC Wells Fargo Bank, N.A. 07/01/33 Maryland Health & Higher Educational Facilities Authority (Glen Meadows Retirement Community) – Series 1999B LOC Wachovia Bank, N.A. 07/01/29 Mississippi Business Finance Corporation IDRB (Attala Steel Industries, LLC Project) – Series 2005 Guaranteed by Federal Home Loan Bank 07/01/20 Montgomery County, PA MHRB (Brookside Manor Apartments) – Series 2001A Collateralized by Federal National Mortgage Association 08/15/31 New Jersey EDA School Facilities Construction Bonds 2006 Series R - Sub-Series – R3 (3) LOC Lloyds TSB Bank/ Bank of Nova Scotia 09/01/31 Olathe, KS IDRB (Diamant Board Project) – Series 1997B LOC Svenska Handelsbanken 03/01/27 Rural Electric Cooperative Grantor Trust Certificates (Kansas Electric Power Cooperative, Inc.) – Series 1997 LOC U.S. Government 12/18/17 Total Variable Rate Demand Instruments Yankee Certificates of Deposit (57.09%) $ Banco Bilbao Vizcaya Argentaria 01/05/11 % $ Banco Santander 01/31/11 Bank of Nova Scotia 02/22/11 Barclays Bank PLC 03/16/11 Barclays Bank PLC 03/23/11 Canadian Imperial Bank of Commerce (4) 02/07/11 Credit Agricole CIB 02/10/11 Credit Industrial et Commercial 01/06/11 Dexia Credit Local de France 02/07/11 Dexia Credit Local de France 03/28/11 KBC BANK NV 02/11/11 KBC BANK NV 02/22/11 KBC BANK NV 03/22/11 Landesbank Hessen-Thueringen Girozentrale 02/14/11 Landesbank Hessen-Thueringen Girozentrale 03/24/11 Mizuho Corporation Bank 01/10/11 Rabobank Nederland 01/28/11 Skandinav Enskilda Banken NY 01/19/11 Skandinav Enskilda Banken NY 01/25/11 Svenska Handelsbanken 03/03/11 UniCredit Bank AG 01/12/11 UniCredit Bank AG 01/21/11 Total Yankee Certificates of Deposit Total Investments (99.98%) (Cost $4,132,524,836†) Cash and Other Assets, net of Liabilities (0.02%) Net Assets (100.00%) $ Advantage Shares,1,505,960,840shares outstanding $ Institutional Class,421,739,711shares outstanding $ Institutional Service Shares,118,605,978shares outstanding $ Investor,200,765,769shares outstanding $ Option Xpress Class,314,230,807shares outstanding $ Pinnacle, 251,407,616 shares outstanding $ Retail Class, 959,485,905shares outstanding $ Short Term Income Shares,362,993,247shares outstanding $ † Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. FOOTNOTES: 1) Security purchased in a transaction exempt from registration under the Securities Act of 1933, as amended. The security may be resold pursuant to an exemption from registration under the 1933 Act, typically to qualified institutional buyers. The aggregate value of these securities at the time of this statement was $199,981,111, which represented 4.84% of the Portfolio’s net assets. Unless otherwise indicated, these securities are not considered to be illiquid. 2) Securities payable on demand at par including accrued interest (usually with seven days notice) and where indicated are unconditionally secured as to principal and interest by a bank letter of credit.The interest rates are adjustable and are based on bank prime rates or other interest rate adjustment indices.The rate shown is the rate in effect at the date of this statement. 3) Securities payable on demand at par including accrued interest (with one day notice).Interest rate is adjusted daily. The rate shown is the rate in effect at the date of this statement. 4) The interest rate is adjusted daily based upon Federal Funds Effective rate plus 0.165%. KEY: EDA Economic Development Authority IDRB Industrial Development Revenue Bond LOC Letter of Credit MHRB Multi-Family Housing Revenue Bond RB Revenue Bond DAILY INCOME FUND U.S. TREASURY PORTFOLIO STATEMENT OF NET ASSETS DECEMBER 31, 2010 (UNAUDITED) Face Maturity Interest Value Amount Date Rate (Note 1) Repurchase Agreements (50.02%) $ Banc of America Securities, LLC, purchased on 12/31/10, repurchase proceeds at maturity $30,000,375(Collateralized by $646,305,318 GNMA, 5.739% to 6.239%, due 05/20/37 to 09/16/39 , value $30,600,000) 01/03/11 % $ Bank of New York Mellon, purchased on 12/31/10, repurchase proceeds at maturity $152,002,787 (Collateralized by $154,185,305, GNMA, 0.000% to 6.000%, due 03/15/25 to 12/20/40, value $155,040,000) 01/03/11 Goldman Sachs, purchased on 12/31/10, repurchase proceeds at maturity $290,003,383 (Collateralized by $530,901,575, GNMA3.000% to 6.389%, due 04/20/39 to 12/16/40, value $295,800,000) 01/03/11 JPMorgan Chase & Co., purchased on 12/31/10, repurchase proceeds at maturity $120,002,000 (Collateralized by $170,479,838 GNMA, 3.000% to 12.500%, due 09/15/12 to 08/15/52, value $122,400,743) 01/03/11 Total Repurchase Agreements U.S. Government Obligations (49.83%) $ U.S. Treasury Bill 01/06/11 % $ U.S. Treasury Bill 01/06/11 U.S. Treasury Bill 01/06/11 U.S. Treasury Bill 01/06/11 U.S. Treasury Bill 02/10/11 U.S. Treasury Bill 09/22/11 U.S. Treasury Bill 09/22/11 U.S. Treasury Bill 10/31/11 U.S. Treasury Bill 11/17/11 U.S. Treasury Note 02/28/11 U.S. Treasury Note 06/30/11 U.S. Treasury Note 07/31/11 U.S. Treasury Note 09/30/11 U.S. Treasury Note 09/30/11 U.S. Treasury Note 10/31/11 U.S. Treasury Note 12/15/11 Total U.S. Government Obligations Total Investments (99.85%) (Cost $1,181,784,406†) Cash and other Assets, Net of Liabilities (0.15%) Net Assets (100.00%) $ Institutional Class,526,466,032 shares outstanding $ Institutional Service Shares,247,681,943shares outstanding $ Investor, 189,728,483shares outstanding $ Pinnacle,18,687,682shares outstanding $ Retail Class, 20,339,663shares outstanding $ Short Term Income Shares,180,652,306shares outstanding $ † Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. KEY: GNMA Government National Mortgage Association DAILY INCOME FUND U.S. GOVERNMENT PORTFOLIO STATEMENT OF NET ASSETS DECEMBER 31, 2010 (UNAUDITED) Face Maturity Interest Value Amount Date Rate (Note 1) Asset Back Commercial Paper (10.61%) (1) $ Straight-A-Funding LLC 01/03/11 % $ Straight-A-Funding LLC 01/26/11 Straight-A-Funding LLC 02/22/11 Total Asset Back Commercial Paper Floating Rate Securities (21.48%) $ Federal Agricultural Mortgage Corporation 04/19/11 % $ Federal Agricultural Mortgage Corporation 06/20/11 Federal Agricultural Mortgage Corporation 08/01/11 Federal Agricultural Mortgage Corporation 08/05/11 Federal Agricultural Mortgage Corporation 10/03/11 Federal Agricultural Mortgage Corporation 01/25/11 Overseas Private Investment Corporation 12/15/19 Overseas Private Investment Corporation 06/15/17 Overseas Private Investment Corporation 01/20/11 Total Floating Rate Securities Loan Participations (4.87%) (2) $ Army & Air Force Exchange Service with JPMorgan Chase as agent 01/07/11 % $ Army & Air Force Exchange Service with JPMorgan Chase as agent 01/10/11 Army & Air Force Exchange Service with JPMorgan Chase as agent 01/19/11 Total Loan Participations Repurchase Agreements (40.77%) $ Annaly Capital Management, Inc., purchased on 12/31/10, repurchase proceeds at maturity $150,004,625 (Collateralized by $421,617,259, FMAC, 0.803% to 6.100%, due 04/15/32 to 06/01/38, value $108,812,480, FMNA, 2.315% to 7.000%, due 04/01/32 to 07/01/50, value $48,687,520) 01/03/11 % $ BNP Paribas, purchased on 12/31/10, repurchase proceeds at maturity $25,000,354 (Collateralized by $83,544,317, GNMA, 3.500% to 8.500%, due 04/15/24 to 09/20/40, value $25,500,000) 01/03/11 Banc of America Securities, LLC, purchased on 12/31/10, repurchase proceeds at maturity $24,000,300 (Collateralized by $25,450,105, GNMA, 3.740% to 4.500%, due 06/15/38 to 01/15/51, value $24,480,001) 01/03/11 Bank of New York Mellon, purchased on 12/31/10, repurchase proceeds at maturity $37,000,678 (Collateralized by $81,983,179 GNMA, 3.500% to 7.000%, due 12/15/40 to 01/20/28, value $37,740,000) 01/03/11 Bank of New York Mellon, purchased on 12/31/10, repurchase proceeds at maturity $155,004,133 (Collateralized by $185,729,637, FMAC, 4.000% to 6.000%, due 04/01/18 to 12/01/40, value $10,264,790, FNMA, 3.500% to 6.000%, 11/01/21 to 01/01/41, value $146,839,892, GNMA, 4.000%, due 12/20/40 to 01/20/38, value $995,319) 01/03/11 JPMorgan Chase & Co., purchased on 12/31/10, repurchase proceeds at maturity $20,000,333 (Collateralized by $24,142,110 GNMA, 4.500% to 7.000%, due 12/15/31 to 11/15/40, value $20,401,644) 01/03/11 UBS Securities, LLC, purchased on 12/31/10, repurchase proceeds at maturity $50,001,000 (Collateralized by $49,892,600 USTR, 4.500%, due 02/28/11, value 01/03/11 Total Repurchase Agreements U.S. Government Agency Discount Notes (14.01%) $ Federal Agricultural Mortgage Corporation 06/22/11 % $ Federal Agricultural Mortgage Corporation 12/13/11 Federal Home Loan Bank 07/25/11 Federal Home Loan Bank 09/01/11 Federal Home Loan Mortgage Corporation 01/11/11 Federal Home Loan Mortgage Corporation 06/29/11 Federal Home Loan Mortgage Corporation 06/21/11 Federal Home Loan Mortgage Corporation 05/25/11 Federal Home Loan Mortgage Corporation 03/08/11 Federal Home Loan Mortgage Corporation 05/03/11 Federal National Mortgage Association 04/18/11 Total U.S. Government Agency Discount Notes U.S. Government Agency Medium Term Notes (8.20%) $ Federal Home Loan Bank 01/13/11 % $ Federal Home Loan Bank 07/19/11 Federal Home Loan Bank 10/28/11 Federal Home Loan Bank 09/09/11 Federal Home Loan Bank 11/04/11 Federal Home Loan Bank 01/20/11 Federal Home Loan Mortgage Corporation 02/25/11 Total U.S. Government Agency Medium Term Notes Total Investments (99.94%) (Cost $1,129,941,782†) Cash and Other Assets, net of Liabilities (0.06%) Net Assets (100.00%) $ † Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. Advantage Shares, 859,513,028shares outstanding $ Institutional Class, 31,085,101shares outstanding $ Institutional Service Shares, 67,898,987shares outstanding $ Retail Class,172,238,429shares outstanding $ FOOTNOTES: 1) Security purchased in a transaction exempt from registration under the Securities Act of 1933, as amended. The security may be resold pursuant to an exemption from registration under the 1933 Act, typically to qualified institutional buyers. The aggregate value of these securities at the time of this statement was $119,977,900, which represented 10.61% of the Portfolio’s net assets. Unless otherwise indicated, these securities are not considered to be illiquid. 2) Security is considered to be illiquid.The Fund is limited to investing 5% of net assets in illiquid securities at the time of purchase.The value of securities considered illiquid at the time of this statement represented 4.87% of the Portfolio’s net assets. KEY: FMAC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association USTR U.S. Treasury DAILY INCOME FUND MUNICIPAL PORTFOLIO STATEMENT OF NET ASSETS DECEMBER 31,2010 (UNAUDITED) Face Maturity Interest Value Ratings (1) Amount Date Rate (Note 1) Moody's Standard &Poor's Put Bonds (2) (3.79%) $ Glendale River Hills School District, WI TRAPN R-1 (4) 04/20/11 % $ Glendale River Hills School District, WI TRAPN R-2 (4) 08/17/11 Puerto Rico Industrial, Medical & Environmental Pollution Control Facilities Financing Authority (Abbott Laboratories Project) – Series 1983A 03/01/11 P-1 A-1+ Puerto Rico Industrial, Medical & Environmental Pollution Control Facilities Financing Authority (Abbott Laboratories Project) – Series 1983A 03/01/11 P-1 A-1+ Puerto Rico Industrial, Medical & Environmental Pollution Control Facilities Financing Authority (Abbott Laboratories Project) – Series 1983A 03/01/11 P-1 A-1+ Total Put Bonds Tax Exempt Commercial Paper(7.41%) $ Hillsborough County Aviation Authority Airport Facilities Series B LOC Landesbank Baden – Wurttemberg 01/10/11 % $ P-1 New Jersey EDA Exempt Facility RB (Keystone-1992 Project) (3) LOC BNP Paribas 01/12/11 VMIG-1 A-1+ Pendleton County, KY Municipal Multi-County Lease RB (Kentucky Association of Counties Leasing Trust Program) LOC JPMorgan Chase Bank, N.A. 02/03/11 P-1 A-1+ Regents of the University of Michigan RB - Series 2009B 01/05/11 P-1 A-1+ Sunshine State Governmental Financing Commission – Series L LOC Dexia CLF 01/06/11 P-1 A-1 Total Tax Exempt Commercial Paper Tax Exempt Obligation Notes and Bonds (12.46%) $ City of Fitchburg, MA GO RAN (4) 06/30/11 % $ City School District of the City of Schenectady, Schenectady county, NY GO RAN (4) 08/31/11 Concord School District, NH GO BAN 01/21/11 MIG-1 D.C. Everest Area School District, WI TRAPN (4) 10/28/11 Evans-Brant (Lake Shore) Central School District Erie County, NY BAN - 2010 10/25/11 A-1 Merrill Area Public School District, WI TRAPN (4) 10/04/11 Merton Community School District, WI TRAPN (4) 10/25/11 Necedah Area School District Juneau County, WI TRAPN (4) 10/25/11 Northland Pines School District, WI TRAPN (4) 10/12/11 Salem School District, WI TRAPN (4) 08/30/11 School District of Ashland, WI TRAPN (4) 08/30/11 School District of Cambridge Dane and Jefferson Counties, WI TRAPN (4) 09/20/11 School District of Kewaskum, WI TRAPN (4) 08/30/11 School District of Milton, WI TRAPN (4) 09/21/11 School District of New Richmond, WI TRAPN 08/30/11 MIG-1 School District of Somerset, WI TRAPN (4) 10/28/11 School District of Three Lakes, WI TRAN (4) 08/22/11 School District of West De Pere Brown and Outagamie Counties, WI TRAPN (4) 09/29/11 Town of Nahant, MA GO BAN (4) 10/13/11 Unified School District of Antigo, WI TRAPN (4) 10/28/11 Verona Area School District, WI TRAPN (4) 02/01/11 Verona Area School District, WI TRAPN (4) 08/23/11 Wrightstown Community School District Brown, Outagamie and Calumet Counties, WI TRAN (4) 09/30/11 Total Tax Exempt Obligation Notes and Bonds Tax Exempt Variable Rate Demand Instruments (5) (75.83%) $ Adams County, PA IDA IDRB (Say Plastics, Inc. Project) – Series 2007A LOC Wachovia Bank, N.A. 08/01/32 % $ P-1 A-1+ BB & T Municipal Trust Floater Certificates – Series 5000 DLL LOC Rabobank Nederland, N.A. 10/01/28 VMIG-1 Beaver County, PA IDA PCRB (First Energy Generation Corp.) – Series 2006B LOC Royal Bank of Scotland, N.A. 12/01/41 VMIG-1 A-1+ Broward County, FL HFA (Sailboat Bend Artist Lofts Project) – Series 2006 (3) LOC Citibank, N.A. 04/15/38 A-1+ Calcasieu Parish Public Trust Authority Gulf Opportunity Zone RB (Delta Equine Center LLC Project) – Series 2007 (3) (4) LOC Branch Banking And Trust Company 01/01/32 California Statewide Communities Development Authority Pollution Control Revenue Refunding Bonds (Chevron U.S.A Inc. Project) - Series 2002 05/15/24 P-1 A-1+ Citigroup Global Markets ROCs Trust II-RSeries 12288, FL (Florida Full Faith & Credit Board of Education Public Education Capital Outlay Bonds - Series 2003B) 06/01/33 A-1+ Citigroup Global Markets ROCs Trust II-R Series 11208 Sabine Neches, TX HFC Single Family Mortgage RB Series 2006 (3) Guaranteed by Government National Mortgage Association/ Federal National Mortgage Association/Federal Home Loan Mortgage Corporation 12/01/39 VMIG-1 City of Cohasset, MN RB (Minnesota Power & Light Company Project) – Series 1997A LOC LaSalle National Bank, N.A. 06/01/20 A-1+ City of Galesburg, IL RB (Knox College Project) – Series 1999 LOC LaSalle National Bank, N.A. 07/01/24 A-1+ City of Jeffersontown, KY RB (Kentucky League of Cities Funding Trust Lease Program) -Series 2000 LOC U.S. Bank, N.A. 03/01/30 VMIG-1 City of Milwaukee, WI IDRB (Midwest Express Airlines, Inc. Project) – Series 1998 (3) (4) LOC U.S. Bank, N.A. 08/01/30 City of New York Fiscal 2004 Adjustable Rate Series A-3 LOC BNP Paribas 08/01/31 VMIG-1 A-1+ City of New York Fiscal 2004 Adjustable Rate Series H-7 LOC KBC Bank, N.A. 03/01/34 VMIG-1 A-1 City of New York GO Fiscal 1995 F-3 LOC JPMorgan Chase Bank, N.A. 02/15/13 VMIG-1 A-1+ City of New York GO Fiscal 2004 H-4 LOC Bank of New York Mellon 03/01/34 VMIG-1 A-1+ City of Shively, KY Industrial Building RB (New Millennium Development Company, LLC Project) - Series 2008 (4) LOC Branch Banking And Trust Company 05/01/28 City of Williamstown, KY RB (Kentucky League of Cities Fundings Trust Lease Program) - Series 08A (4) LOC U.S. Bank, N.A. 07/01/38 Colorado HFA Multifamily Housing RRB (Coventry Village Project) – 1996 Series B Collaterized by Federal National Mortgage Association 10/15/16 A-1+ Colorado HFA Multifamily Housing RRB (Diamondhead Project) – 1996 Series I Collaterized by Federal National Mortgage Association 10/15/16 A-1+ Colorado HFA Solid Waste Disposal RB (Waste Management, Inc. Project) – Series 2003 (3) LOC Wells Fargo Bank, N.A. 08/01/38 A-1+ Community Development Authority of the City of South Milwaukee, WI MHRB (Marquette Manor, LLC Project) Series – 2001 (3) (4) LOC PNC Bank, N.A 01/01/31 Community Development Authority of the Village of Brown Deer, WI MHRB (Brown Deer Senior Housing, LLC Project) - Series 1999(3) (4) LOC PNC Bank, N.A. 10/01/34 Community Development Authority of the Village of Saukville IDRB (Calibre, Inc. Project) - Series 2004 (4) LOC Bank of Montreal 09/01/29 Connecticut State Development Authority Solid Waste Disposal Facilities RB (Rand – Whitney Containerboard LimitedPartnership Project) -Series 1993 (3) LOC Bank of Montreal 08/01/23 VMIG-1 A-1+ County Commission of Cabell County, WV Commercial Development RB (Valley Health Systems, Inc. Project) - 2006A(4) LOC JPMorgan Chase Bank, N.A. 01/01/32 County of Allen, OH Adjustable Rate Hospital Facilities (Catholic Healthcare Partners) – Series 2008E LOC Wachovia Bank, N.A. 10/01/31 VMIG-1 A-1+ County of Douglas, NE IDRB (Phillips Manufacturing Project) – Series 2002 (3) LOC Wells Fargo Bank, N.A. 12/01/18 A-1+ County of Prince William, VA IDA IDRB (Mediatech, Inc. Project) – Series 2007 (3) LOC Branch Banking And Trust Company 11/01/32 VMIG-1 County of Warren, OH Health Care Facilities Improvement RB (Otterbein Homes Projects) - Series 1998B LOC U.S. Bank, N.A. 07/01/23 A-1+ Deutsche Bank SPEARs/LIFERs Trust, Series DBE-150 Relating to the IDA of the City of Chandler, AZ IDRB, Series 2007 (3) (4) (Intel Corporation Project) LOC Deutsche Bank, A.G 12/01/37 Development Authority of Carroll County, GA RB (Royal Metal Products, Inc Project) -Series 2007 (3) LOC Branch Bank & Trust Company 01/01/27 VMIG-1 Development Authority of Columbus, GA MHRB (Avalon apartments Projects) – Series 2008 (3) Guaranteed by Federal National Mortgage Association 10/15/40 A-1+ Dutches County, NY IDA (Marist College Civic Facilities) – Series 1998A LOC JPMorgan Chase Bank, N.A. 07/01/28 A-1+ Duval County HFA Multifamily Housing Mortgage RB (Camri Green Apartments) – Series 2003 (3) Guaranteed by Federal National Mortgage Association 11/15/36 A-1+ Federal Home Loan Mortgage Corporation Class A Multi-family Certificates, Series M015 (3) Guaranteed by Federal Home Loan Mortgage Corporation 05/15/46 A-1+ Florida Development Finance Corporation Enterprise Bond Program IDRB (Press Ex, Inc. Project) – Series 2007B (3) LOC Branch Banking & Trust Company 07/01/17 P-1 A-1+ Florida HFA MHRB (Springs Colony Project) – Series 1985 FF Collaterized by Federal National Mortgage Association 09/15/26 A-1+ Fulton County, KY Industrial Building RB (The Burke-Parsons-Bowlby Corporation Project) – Series 2006 (3) LOC Branch Banking And Trust Company 07/01/26 P-1 A-1 Highlands County, HFA RB (Adventist Health System/Sunbelt, Inc. Account RecievableProgram) - Series 2009A (4) LOC PNC Bank, N.A 11/15/27 Hospital Authority of Hall County and City of Gainesville RAC (Northeast Georgia Health System, Inc. Project) - Series 2008A LOC Wells Fargo Bank 05/15/26 A-1 Housing Authority of Cobb County, GA MHRB (Highland Ridge Apartments Project) – Series 2008 Guaranteed by Federal Home Loan Mortgage Corporation 07/01/41 A-1+ Illinois Development Finance Authority MHRB (Butterfield Creek Associates Project) – Series 1999 (3) LOC LaSalle National Bank, N.A. 04/01/39 A-1 Illinois Finance Authority RB (Riverside Health System) – Series 2004 LOC JPMorgan Chase Bank, N.A. 11/15/29 VMIG-1 A-1+ Industrial Development Board of the Town of West Jefferson Solid Waste Disposal RB (Alabama Power Company Miller Plant Project) - Series 2008 (3) 12/01/38 VMIG-1 A-1 Industrial Development Board of the Town of Wilsonville Solid Waste Disposal RB (Alabama Power Company Gaston Plant Project) - Series 2008 (3) 12/01/30 VMIG-1 A-1 Iowa Higher Education Loan Authority Private College Facility RB (University of Dubuque Project) – Series 2007 LOC Northern Trust Bank 04/01/35 A-1+ Iredell County, NC Industrial Facilities and PCFA (Riley Technologies Project) – Series 2006 (3) (4) LOC Branch Banking and Trust Company 11/01/31 Irvine Ranch Water District, Orange County, CA (Waterworks Bonds election 1988) - Series A For Improvement District NO. 182 LOC Landesbank Hessen -Thuringen Girozentrale 11/15/13 A-1+ JPMorgan Securities, Inc. Puttable Tax-Exempt Receipts Series 2054 Relating to the City of Chicago MHRB (Drexel Preservation Project))– Series 2007 (3) Guaranteed by Federal Housing Authority/Government National Mortgage Association 12/20/39 VMIG-1 King George County, VA IDA RB (Birchwood Power Partners, L.P. Project) – Series 1995 (3) LOC Bank of Nova Scotia 11/01/25 A-1+ Loudoun County, VA IDA RB (Howard Hughes Medical Institute Issue) – Series 2003C 02/15/38 VMIG-1 A-1+ Marion County, FL IDA MHRB (Chambrel at Pinecastle Project) – Series 2002 Guaranteed by Federal National Mortgage Association 11/15/32 A-1+ Massachusetts HEFA RB (Pool Loan Program Issue) - Series N LOC TD Bank, N.A. 02/01/38 A-1+ Metropolitan Transportation Authority Dedicated Fund Tax RB Series 2008 Subseries 2008 B-1 LOC Bank of Nova Scotia 11/01/34 A-1+ Miami-Dade County IDA IDRB (Airbus Service Company, Inc. Project) – Series 1998A (3) LOC Calyon 04/01/30 A-1+ Michigan Strategic Fund Limited Obligation RB (Halsbeck Pickle Company Project) – Series 2007 LOC Federal Home Loan Bank 03/01/37 VMIG-1 Michigan Strategic Fund Variable Rate Demand Limited Obligation RB (Midbrook Products, Inc. Project) - Series 1994 (3) (4) LOC PNC Bank, N.A. 10/01/14 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDRB (Chevron U.S.A Inc Project) - Series 2007E 12/01/30 P-1 A-1+ Nevada Housing Division MHRB (Golden Apartment) – Series 2007 (3) Guaranteed by Federal Home Loan Mortgage Corporation 10/01/37 A-1+ Nevada Housing Division Multi-Unit Housing RB (Help Owens 2 Apartments) – Series 2007 (3) LOC Citibank, N.A. 10/01/42 A-1+ Nevada Housing Division Multi-Unit Housing RB (Maryland Villas Project) – Series 1997A (3) LOC Federal Home Loan Bank 10/01/30 A-1+ New Jersey Economic Development Authority IDRB (CST Products, LLC Project) - Series 2006 LOC National Bank of Canada 04/01/26 A-1 New Jersey EDA RB (Stolthaven Perth Amboy Inc. Project) – Series 1998A LOC Citibank, N.A. 01/15/18 P-1 A-1+ New Jersey EDA School Facilities Construction Bonds 2006 Sub Series R-1 LOC Lloyd's PLC/Bank of Nova Scotia 09/01/31 VMIG-1 A-1+ New Jersey Health Care Facilities Financing Authority RB (AHS Hospital Corp. Issue) – Series 2008B LOC Bank of America, N.A. 07/01/36 VMIG-1 A-1+ New Jersey Health Care Facilities Financing Authority RB (Saint Barnabas Health Care System Issue) – Series 2001A LOC JPMorgan Chase Bank, N.A 07/01/31 VMIG-1 A-1+ New York City Housing Development Corporation Mulit-Family Rental Housing RB (100 Jane Street Development) – Series A (3) Collaterized by Federal National Mortgage Association 09/15/28 A-1+ New York City Housing Development Corporation Multi-Family Mortgage RB (Marseilles Apartments) - Series 2004A LOC Citibank, N.A. 12/01/34 A-1 New York City Transitional Finance Authority Future Tax Secured Bonds Fiscal 2003 Series C Subseries C2 08/01/31 VMIG-1 A-1+ New York City, NY Adjustable Rate Subseries A-6 LOC Landesbank Hessen -Thuringen Girozentrale 08/01/19 VMIG-1 A-1+ New York City, NY GO Bonds Fiscal 2006 Series H Sub-Series H-2 LOC Dexia CLF 01/01/36 VMIG-1 A-1+ New York State HFA RB (Tribeca Green Housing) - Series 2003A LOC Landesbank Hessen Thuringen Girozentrale 11/01/36 VMIG-1 Orange County, FL HFA MHRB (Post Fountains at Lee Vista Project)- Series 1997E Guaranteed by Federal National Mortgage Association 06/01/25 A-1+ Orange County, FL HFA MHRB (Windsor Pines Project) – Series 2000E (3) LOC Bank of America, N.A. 03/01/35 VMIG-1 Palm Beach County, FL RB (Norton Gallery and School of Art, Inc. Project) -Series 1995 LOC Northern Trust Bank 05/01/25 A-1+ Pennsylvania EDFA (National Railroad Passenger Corporation Amtrak Project) – Series B of 2001 (3) LOC JPMorgan Chase Bank, N.A. 11/01/41 VMIG-1 A-1+ Pennsylvania EDFA EDRB 2005 Series B-2 (Joseph R & Nancy L DelSignore Project) (3) LOC PNC Bank, N.A. 08/01/30 P-1 A-1+ Pennsylvania EDFA EDRB 2005 Series B-3 (North America Communications, Inc. Project) (3) LOC PNC Bank, N.A. 08/01/12 P-1 A-1+ Philadelphia Authority for IDRB (Girard Estate Aramark Tower Acquisition Project) – Series 2002 LOC JPMorgan Chase Bank, N.A. 06/01/32 A-1+ Redevelopment Authority of the City of Milwaukee, WI RB (Palmolive Building Project) – Series A (3) (4) LOC JPMorgan Chase Bank, N.A 12/01/16 Rockingham County , NC Industrial Facilities and PCFA IDRB (Whiteridge Plastics, LLC Project) – Series 2003 (3) (4) LOC Branch Banking And Trust Company 01/01/17 Rockingham County, NC Industrial Facilities and PCFA IDRB (Eden Custom Processing, LLC Project) Series 2004 (3) (4) LOC Branch Banking And Trust Company 03/01/15 Sampson County, NC Industrial Facilities and PCFA IRB (DuBose Strapping, Inc. Project) Series 2001 (3) (4) LOC JPMorgan Chase Bank, N.A 01/01/12 Sampson County, NC Industrial Facilities and PCFA IRB (DuBose Strapping, Inc. Project) Series 2003 (3) (4) LOC JPMorgan Chase Bank, N.A 01/01/14 South Carolina Jobs EDA EDRB (DCS Diversified Coating Systems, Inc Project) – Series 2002 (3) LOC Branch Banking And Trust Company 04/01/17 VMIG-1 State of California GO Bonds (Kindergarten University Public Education Facilities) - Series 2004 - A2 LOC Citibank, N.A. 05/01/34 VMIG-1 A-1+ State of California GO Bonds (Kindergarten University Public Education Facilities) - Series 2004 - A3 LOC State Street Bank & Trust Company/ California State TeachersRetirement System 05/01/34 VMIG-1 A-1+ State of Connecticut HEFA RB (Yale University Issue) – Series T-2 07/01/29 VMIG-1 A-1+ State of Connecticut HEFA RB (Yale University Issue) - Series V-2 07/01/36 VMIG-1 A-1+ State of Connecticut HEFA RB (Yale University Issue) - Series Y-2 07/01/35 VMIG-1 A-1+ State of Connecticut HEFA RB (Saint Francis Hospital and Medical Center Issue) - Series F LOC JPMorgan Chase, N.A. 07/01/47 VMIG-1 State of Connecticut HEFA RB (Danbury Hospital Issue) – Series J LOC Wachovia Bank, N.A. 07/01/36 A-1+ State of Connecticut HEFA RB (Gaylord Hospital Issue) – Series B LOC Bank of America, N.A. 07/01/37 A-1+ State of Connecticut HEFA RB (Mulberry Gardens Issue) – Series E LOC Bank of America, N.A. 07/01/36 A-1+ State of Connecticut HEFA RB (Yale University Issue) – Series U-1 07/01/33 VMIG-1 A-1+ State of Connecticut HEFA RB (Yale-New Haven Hospital Issue) - Series K-1 LOC JPMorgan Chase Bank, N.A. 07/01/25 VMIG-1 A-1+ State of Connecticut HEFA RB (Yale-New Haven Hospital Issue) - Series L-1 LOC Bank of America, N.A. 07/01/36 VMIG-1 A-1+ Suffolk, VA Redevelopment and Housing Authority MHRB (Oak Springs Apartments, LLC Project) – Series 1999 Guaranteed by Federal Home Loan Mortgage Corporation 12/01/19 VMIG-1 The Economic Development Corporation of the City of Lapeer Development, MI RB (H & H Tool, Inc. Project) – Series 2007 LOC PNC Bank, N.A 01/01/37 VMIG-1 The Washington Economic Development Finance Authority RB (Mercer Island Partner Associate, LLC Project) - Series 1997D (3) LOC U.S. Bank, N. A. 06/01/27 A-1+ Town of Wood River, WI IDRB (Burnett Dairy Cooperative Project) – Series 2001A (3) LOC U.S. Bank, N.A. 07/01/16 A-1+ University of North Carolina at Chapel Hill RB – Series 2001 B 12/01/25 VMIG-1 A-1+ Upper Illinois River Valley Development Authority IDRB (Advanced Flexible Composites, Inc. Project) Series 2003-A (3) (4) LOC LaSalle National Bank, N.A. 06/01/25 Volusia County, FL IDA IDRB (Intellitech Project) – Series 2007A (3) LOC LaSalle National Bank, N.A. 10/01/37 A-1 Washington State HFC MHRB (The Seasons Apartment Project) Series 2006 (3) Collateralized by Federal National Mortgage Association 12/15/40 VMIG-1 West Virginia EDA Solid Waste Disposal Facilities RB (Appalachian Power Company- Mountaineer Project) – Series 2008B (3) LOC JPMorgan Chase Bank, N.A. 02/01/36 VMIG-1 A-1+ Wisconsin HEFA RB (Indian Community School of Milwaukee, Inc. Project) – Series 2006 LOC JPMorgan Chase Bank, N.A. 12/01/36 VMIG-1 Total Tax Exempt Variable Rate Demand Instruments Tax Exempt Variable Rate Demand Instruments -Private Placements (5) (0.27%) $ West Jordan, UT IDRB (The Lynn Partnership Nursing Home Project) – Series 1985 LOC Bank of America, N.A. 07/01/15 % $ P-1 A-1+ Tax Exempt Variable Rate Demand Instruments -Private Placements Total Investments (99.76%) (Cost $388,436,071†) Cash and Other Assets, Net of Liabilities (0.24%) Net Assets (100.00%) $ Advantage Shares, 188,866,767 shares outstanding $ Institutional Class, 5,158,994shares outstanding $ Retail Class,147,686,788shares outstanding $ Short Term Income Shares,47,880,541shares outstanding $ † Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. FOOTNOTES: 1) Unless the securities are assigned their own ratings, the ratings are those of the bank whose letter of credit guarantees the issue or the insurance company who insures the issue.All letters of credit and insurance are irrevocable and direct pay covering both principal and interest. Ratings are unaudited. In addition, certain issuers may have either a line of credit, a liquidity facility, a standby purchase agreement or some other financing mechanism to ensure the remarketing of the securities.This is not a guarantee and does not serve to insure or collateralize the issue. 2) The maturity date indicated for the put bonds is the next put date. 3) Security subject to alternative minimum tax. 4) Securities that are not rated which the Fund’s adviser has determined to be of comparable quality to those rated securities in which the fund invests. 5) Securities payable on demand at par including accrued interest (usually with seven days notice) and where indicated are unconditionally secured as to principal and interest by a bank letter of credit.The interest rates are adjustable and are based on bank prime rates or other interest rate adjustment indices.The rate shown is the rate in effect at the date of this statement. KEY: BAN Bond Anticipation Note LOC Letter of Credit EDA Economic Development Authority MHRB Multi-Family Housing Revenue Bond EDFA Economic Development Finance Authority PCFA Pollution Control Finance Authority EDRB Economic Development Revenue Bond PCRB Pollution Control Revenue Bond GO General Obligation RAC Revenue Anticipation Certificates HEFA Health and Education Facilities Authority RAN Revenue Anticipation Note HFA Housing Finance Authority RB Revenue Bond HFC Housing Finance Commission ROC Reset Option Certificates IDA Industrial Development Authority RRB Revenue Refunding Bonds IDRB Industrial Development Revenue Bond SPEARs Short Puttable Exempt Receipts IRB Industrial Revenue Bond TRAPN Tax and Revenue Anticipation Promissory Note LIFERs Long Inverse Floating Exempt Receipts TRAN Tax and Revenue Anticipation Note Note 1 - Valuation of Securities Investments are valued at amortized cost, which approximates market value.Under this valuation method, a portfolio instrument is valued at cost and any discount or premium is amortized on a constant basis to the maturity of the instrument. The maturity of variable rate demand instruments is deemed to be the longer of the period required before the Fund is entitled to receive payment of the principal amount or the period remaining until the next interest rate adjustment. Under the provisions of GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions.GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quotes prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable.Based on the valuation inputs, the securities or other investments are tiered into one of three levels.Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 –prices are determined using quoted prices in an active market for identical assets. Level 2 – prices are determined using other significant observable inputs.Observable inputs are inputs that the other market participants may use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3 – prices are determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used.Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of the end of the reporting period, December 31, 2010.The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities.Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but as the value is not obtained from a quoted price in an active market, such securities are reflected as a Level 2. The following table summarizes the inputs used to value the Daily Income Fund – Money Market Portfolio’s investments as of December 31, 2010: Description QuotedPricesin Significant Other Significant Active Markets Observable Unobservable forIdentical Inputs Inputs Assets (Level 2) (Level 3) (Level 1) Debt securities issued by states of the United States and political subdivisions of the states $ -0- $ -0- Total $-0- $4,132,524,836 $-0- The following table summarizes the inputs used to value the Daily Income Fund – U.S. Treasury Portfolio’s investments as of December 31, 2010: Description QuotedPricesin Significant Other Significant Active Markets Observable Unobservable forIdentical Inputs Inputs Assets (Level 2) (Level 3) (Level 1) Repurchase agreements $ -0- $592,000,000 $ -0- Debt securities issued by the U.S. Treasury and other U.S. government corporation and agencies $ -0- $589,784,406 $ -0- Total $ -0- $1,181,784,406 $ -0- The following table summarizes the inputs used to value the Daily Income Fund – U.S. Government Portfolio’s investments as of December 31, 2010: Description QuotedPricesin Significant Other Significant Active Markets Observable Unobservable for Identical Inputs Inputs Assets (Level 2) (Level 3) (Level 1) Repurchase agreements $ -0- $461,000,000 $ -0- Debt securities issued by the U.S. Treasury and other U.S. government corporation and agencies $ -0- $668,941,782 $ -0- Total $ -0- $ -0- The following table summarizes the inputs used to value the Daily Income Fund – Municipal Portfolio’s investments as of December 31, 2010: Description QuotedPricesin Significant Other Significant Active Markets Observable Unobservable for Identical Inputs Inputs Assets (Level 2) (Level 3) (Level 1) Debt securities issued by states of the United States and political subdivisions of the states $ -0- $388,436,071 $ -0- Total $ -0- $ -0- For the period ended December31, 2010, there was no Level 1 or 3 investments. Item 2:Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the design and operation of the registrant's disclosure controls and procedures within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported on a timely basis. (b) There were no changes in the registrant's internal controls over financial reporting that occurred during the registrant’slast fiscal quarter that have materially affected, or are reasonably likely to affect, the registrant’s internal controls over financial reporting. Item 3:Exhibits Certifications of Principal Executive Officer and Principal Financial Officer, under Rule 30a-2(a) of the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Daily Income Fund By (Signature and Title)*/s/ Christine Manna Christine Manna, Secretary Date: February 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Michael P. Lydon Michael P. Lydon, President Date: February 24, 2011 By (Signature and Title)*/s/ Joseph Jerkovich Joseph Jerkovich, Treasurer and Assistant Secretary Date: February 24, 2011 * Print the name and title of each signing officer under his or her signature.
